Citation Nr: 0419951	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-18 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision by the Huntington, West 
Virginia, Regional Office (RO).  It is remanded by this 
decision to the RO via the Appeals Management Center in 
Washington, DC, for further evidentiary and procedural 
development.  VA will notify the veteran of any steps he must 
take to further prosecute the appeal.

In May 1999, the veteran claimed entitlement to service 
connection for liposarcoma of the colon due to Agent Orange 
exposure.  This issue has not been developed or adjudicated, 
so it is not now before the Board, and it is referred to the 
RO for appropriate action.


REMAND

Service connection for PTSD requires medical evidence of a 
diagnosis of PTSD made in accord with the diagnostic criteria 
of the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), medical evidence linking the disorder to 
events in military service and, unless the claimant engaged 
in combat with the enemy or was held as a prisoner of war and 
the claimed stressor is related to those experiences, 
credible supporting evidence that the in-service events 
occurred.  38 C.F.R. §§ 3.304(f), 4.125 (2003).

Upon receipt of a substantially complete claim, the RO must 
notify the claimant of the evidence needed to substantiate 
it, of the evidence VA will attempt to obtain, and of the 
evidence the claimant must provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  In this case, a 
June 2001 RO decision granted service connection for PTSD and 
assigned a 30 percent evaluation.  In May 2002, the veteran 
claimed entitlement to a greater evaluation.  In June 2002, 
the RO notified the veteran of the evidence needed to 
substantiate a service-connection claim rather than a claim 
for a greater evaluation.  Accordingly, the June 2002 notice 
is entirely inadequate for its intended purpose, and this 
case must be remanded to correct that deficiency.

By letter dated in January 2003, the RO advised the veteran 
that, if he wished to have additional evidence considered by 
the Board, he must submit it directly to the Board within 90 
days.  See 38 C.F.R. § 20.1304 (2003).  He submitted 
additional evidence in March 2004, so his submission is 
untimely, and the Board is precluded from considering it.  
Id.  This remand, however, will enable the RO to consider 
that evidence when reviewing all of the evidence of record.

The Board confesses some concern with regard to the evidence 
of record which should be alleviated before this appeal is 
resolved.  In brief, the record strongly calls into question 
the bona fides of the PTSD diagnoses that have been rendered 
in this case.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2003).

In a May 2000 letter, the Vet Center social worker described 
two mortar attacks at Cu Chi that the veteran claims to have 
experienced, one on April 10, 1967 and another, while picking 
up mail for his unit, on July 28, 1967.  The examiner said 
the veteran feared he would die on each occasion.  To support 
this claim the appellant submitted documents he obtained, 
apparently from the National Archives and Records 
Administration, including spot intelligence reports, daily 
staff journals, and staff journal worksheets, that referred 
to the mortar attacks by date.  Service connection was 
granted on the basis of the veteran's report of the two 
mortar attacks he claims to have experienced and on the 
documents he obtained that show that the mortar attacks 
occurred.  The Board notes, however, that none of the 
documents show the veteran's actual involvement in, or even 
his presence at the time of the mortar attacks.

Thus, there is a problem.  The US Armed Services Center for 
Research of Unit Records (USASCRUR) was able to document the 
April 10, 1967, mortar attack at Cu Chi, but even the 
documents submitted by the veteran show that no mortar rounds 
impacted in the area of his unit, the 61st Heavy Equipment 
Maintenance (HEM) Company, and USASCRUR records show there 
were no casualties anywhere on the installation.  USASCRUR 
was not able to document the July 28, 1967 mortar attack at 
Cu Chi.  The reason for their inability to do so is that, 
notwithstanding the Vet Center's report to the contrary, the 
second mortar attack did not occur at Cu Chi.  The July 28 
mortar attack occurred at Phu Loi near the 610th Maintenance 
Battalion, the higher headquarters of the 61st HEM Company.  

To be sure, the veteran claimed he was at the 610th to pick 
up mail for his unit but, according to the applicable 29th 
Support Group Daily Staff Journal he submitted, the mortar 
attack occurred between 1:10 and 1:45 AM on the morning of 
July 29, 1967.  The Board finds that to have been an unusual 
hour for the veteran to be picking up mail at an installation 
some 20 miles distant from his own, and finds it particularly 
unusual because Cu Chi, headquarters of the 25th Infantry 
Division, had its own post office address, APO San Francisco 
96491.

In addition, at a July 2002 VA psychological evaluation, the 
examiner noted that the veteran changed his story about 
traumatic events he experienced.  There he reported that, 
after a mortar attack, he helped load the dead and wounded 
onto helicopters, a significant event he had not previously 
revealed.  The examiner found the prior omission 
"puzzling."  But according to documents the veteran 
submitted, there were no casualties after the April 10, 1967, 
mortar attack at Cu Chi.  There were casualties after the 
July 28 attack at Phu Loi, but elsewhere on the installation 
and not in the area of the 610th Maintenance Battalion where 
the veteran claimed to have remained after the attack.

The various reports the veteran has made of stressor events 
he claims to have experienced in service coming, as they do, 
several years after the RO first asked him for such 
information, call into question their bona fides.

In view of the foregoing, service connection for PTSD may 
have been improvidently granted, and not granted on the basis 
of an independently verifiable in-service stressor.  If PTSD 
was improvidently granted, the Board will not compound the 
error by increasing the evaluation.  Before granting an 
increased rating the Board must ensure that the veteran meets 
the DSM-IV diagnostic criteria for PTSD, and that there is 
credible independently verifiable evidence that he 
experienced in service a traumatic event as that term is 
defined by DSM-IV.  Clearly, further evidentiary development 
is warranted.

In a March 2004 statement Sokhom Chan, M.D., of the 
Clarksburg VA Medical Center (VAMC), opined that the veteran 
was unemployable.  In other evidence of record, however, the 
veteran reported that he worked from 9 PM to 3 AM as a 
security guard at an automobile dealership.  (He said he 
liked to work those hours because he had little contact with 
others.  His work schedule may help to explain why he had 
little sleep at night, although his lack of sleep at night 
was often cited as a symptom of his PTSD.)  Notably, Dr. Chan 
did not indicate when or why the veteran left his employment 
as a security guard, nor did he report the basis for his 
opinion that the veteran is unemployable, and he should be 
asked to provide these details.

Finally, in April 2000 the veteran said that postservice a 
man standing next to him in a bar was shot in the head, the 
veteran's daughter and brother died the same year, and he is 
the sole care giver for his wife who has many physical 
ailments.  Health care providers have not addressed the 
psychological effect on the veteran of these significant 
events.  A thorough examination is needed where these, and 
other matters noted above, are addressed.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim for an 
evaluation greater than 30 percent 
for PTSD is evidence that he 
participated or was involved in, and 
not merely learned of, traumatic 
events in service, and evidence that 
PTSD, and PTSD alone, causes 
occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotypical speech; panic attacks 
more frequent than once a week; 
difficulty understanding complex 
commands; impairment of memory 
characterized by, for example, 
forgetting to complete tasks or the 
retention of only highly-learned 
material; impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
and difficulty in establishing and 
maintaining effective work and 
social relationships.

b.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof, and VA will 
notify him of evidence he identified 
that could not be obtained so that 
he may obtain the evidence himself 
and submit it.
c.  That he must identify all VA and 
non-VA health care providers who 
have examined or treated him for 
psychiatric disorders.

d.  That he must submit to the RO 
any evidence he has in his 
possession pertaining to this claim.

2.  The RO must attempt to obtain 
treatment records and examination 
reports, that are not now associated with 
the file, from health care providers the 
veteran identifies, and advise the 
veteran of the results of that effort.  
Specifically, the RO must obtain Vet 
Center counseling records-not a summary 
of the veteran's condition-dated between 
May 18, 1999, and April 6, 2000.  If 
there are no such records, the Vet Center 
social worker must explain his May 2000 
contention that he counseled the veteran 
weekly during that period.  In addition, 
the RO must obtain the veteran's 2003 and 
2004 treatment records from the 
Clarksburg VAMC.

3.  Upon completion of the development 
prescribed above, the veteran must be 
afforded VA psychological testing and 
evaluation by an examiner who has not 
previously seen him and who is not 
employed in a PTSD "program."  The 
claims file must be sent to the examiner 
for review.  All factors upon which the 
examiner's opinion is based must be set 
forth in the report.

a.  The examiner must review this 
remand and the claims file, and the 
evaluation report must reflect that 
review.

b.  Testing must include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores seem inordinately elevated on 
any scales, rather than attributing 
that result to possibilities, such 
as a "cry for help" or 
prevarication, the examiner should 
render an opinion, based on sound 
medical judgment, experience, 
knowledge of the facts of the case, 
and interview of the veteran, as to 
the actual cause of the elevated 
scores.

c.  If psychiatric disorders other 
that PTSD are diagnosed, the 
examiner must distinguish symptoms 
and functional impairment 
attributable to each disorder.

d.  Axis II diagnoses must not be 
deferred.  If an Axis II diagnosis 
is made, the examiner must address 
its significance and distinguish 
symptoms and functional impairment 
attributable thereto from that 
attributable to any Axis I disorder 
diagnosed.

e.  If PTSD is diagnosed, the 
examiner must carefully record the 
independently verifiable in-service 
stressor relied upon for the 
diagnosis, must relate those events 
to the DSM-IV category A diagnostic 
criteria for PTSD, must comment on 
the impact of those events on the 
veteran's life versus the 
postservice deaths he has 
experienced.  The examiner must 
comment on the significance of any 
discrepancies noted between various 
reports the veteran has made of in-
service stressor events.

4.  After the report of the psychological 
evaluation has been associated with the 
file, the veteran must be afforded a VA 
psychiatric examination by an examiner 
who has not previously seen him and who 
is not employed in a PTSD "program."  
The claim file must be sent to the 
examiner for review.  All factors upon 
which the examiner's opinion is based 
must be set forth in the report.

a.  The examiner must review this 
remand and the claim file, and the 
examination report must reflect that 
review.

b.  If psychiatric disorders other 
that PTSD are diagnosed, the 
examiner must distinguish symptoms 
and functional impairment 
attributable to each disorder.

c.  Axis II diagnoses must not be 
deferred.  If an Axis II diagnosis 
is made, the examiner must address 
its significance and distinguish 
symptoms and functional impairment 
attributable thereto from that 
attributable to any Axis I disorder 
diagnosed.

d.  If PTSD is diagnosed, the 
examiner must carefully record the 
independently verified in-service 
stressor events relied upon for the 
diagnosis, must relate those events 
to the DSM-IV category A diagnostic 
criteria for PTSD, must comment on 
the impact of those events on the 
veteran's life versus the 
postservice deaths he has 
experienced.  The examiner must 
comment on the significance of any 
discrepancies noted between various 
reports the veteran has made of in-
service stressor events.

5.  If PTSD is diagnosed, the RO must 
attempt to obtain credible supporting 
evidence that the veteran actually 
experienced, i.e., that he participated 
or was involved in, and not merely 
learned of, those events relied upon by 
VA examiners for the PTSD diagnosis.

6.  Dr. Sokhom Chan of the Clarksburg 
VAMC, must report when the veteran 
stopped working, and must also report the 
basis for his determination that the 
appellant cannot work now.

7.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record and 
readjudicate the claim.  If the claim 
remains denied, the RO must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38 
(2003).


The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2003).


